Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability
Claims 1-7 and 12 are pending in this application. Claims 1-7 examined before. Claim 12 is withdrawn.


Claim 12 previously have been withdrawn from consideration as a result of a restriction requirement. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the claims    1-7 and claim12 as set forth in the Office action mailed on, 11/4/20 is hereby withdrawn and claim 12 are hereby rejoined with claims  1-7 and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

 

Pending claims 1-7 and 12 are allowed after the following examiner amendment.

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Lei Guo on 4/26/2021.

EXAMINER’S AMENDMENT
Amend claims 1  and 7 as follows.
 
Claim 1.   Lines 2-5, replace- (a)    the enzyme has an activity of reversible dehydrogenation of D-amino acids; (b)    the enzyme is a hexamer of polypeptides having an amino acid sequence having 80% or greater identity to the amino acid sequence of SEQ ID NO: 2: and (c) in the--with-(a)    the enzyme has an activity of reversible dehydrogenation of D-amino acids; and (b)    the enzyme is a hexamer of polypeptides having an amino acid sequence having 80% or greater identity to the amino acid sequence of SEQ ID NO: 2: and  wherein, in the-.	

The following is an examiner’s statement of reasons for allowance:

Applicants developed new mutant amino acid dehydrogenase having 80% or greater identity to the amino acid sequence of SEQ ID NO: 2 comprising one or more amino acid substitutions selected from the group consisting of Asp94Ser, Met154Leu, Val158Gly, Thr173Ile, Arg183Met, and His229Asn and having activity of reversible dehydrogenation of D-amino acids.  Prior arts neither teach nor suggest the mutant amino acid dehydrogenase having 80% or greater identity to the amino acid sequence of SEQ ID NO: 2 comprising one or more amino acid substitutions selected from the group consisting of Asp94Ser, Met154Leu, Val158Gly, Thr173Ile, Arg183Met, and His229Asn and having activity of reversible dehydrogenation of D-amino acids.
 As such mutant amino acid dehydrogenase having 80% or greater identity to the amino acid sequence of SEQ ID NO: 2 comprising one or more amino acid substitutions selected from the group consisting of Asp94Ser, Met154Leu, Val158Gly, Thr173Ile, Arg183Met, and His229Asn and having activity of reversible dehydrogenation of D-amino acids and method of use of said mutant amino acid dehydrogenase are novel and non-obvious. 

 Thus claims 1-7 and 12 are allowed.


examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652